FILED
                            NOT FOR PUBLICATION                             OCT 05 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-56637

               Plaintiff - Appellee,             D.C. Nos.    8:06-cv-00046-DOC
                                                              8:02-cr-00053-DOC
  v.

GUY CHRISTOPHER BROOKS,                          MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Federal prisoner Guy Christopher Brooks appeals pro se from the district

court’s denial of his 28 U.S.C. § 2255 motion challenging his 2002 jury-trial

conviction for bank robbery and his sentence of 210 months imprisonment. We

have jurisdiction under 28 U.S.C. § 2253(a), and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Brooks contends that his trial and appellate counsel rendered ineffective

assistance when they failed to challenge the district court’s reliance on the

Presentence Report (“PSR”) to substantiate a 1990 state burglary conviction used

as part of the basis for Brooks’s “career offender” enhancement under United

States Sentencing Guidelines (“U.S.S.G.”) sections 4B1.1 and 4B1.2. Brooks does

not challenge the PSR’s factual accuracy but argues that the PSR was not a

judicially noticeable document that the trial court could rely on in imposing a

career offender enhancement.

      Brooks’s contention that the undisputed PSR was insufficient to establish the

predicate burglary conviction is foreclosed. See United States v. Romero-Rendon,

220 F.3d 1159, 1160, 1161, 1163 (9th Cir. 2000). Accordingly, counsel was not

ineffective for failing to raise this argument in the district court or on appeal. See

Strickland v. Washington, 466 U.S. 668, 687-88 (1984).

      We construe Brooks’s remaining arguments as a motion to expand the

certificate of appealability, and we deny the motion, as Brooks has made no

substantial showing of the denial of a constitutional right. See 28 U.S.C.

§ 2253(c)(2); Hiivala v. Wood, 195 F.3d 1098, 1104 (9th Cir. 1999); 9th Cir. R.

22-1(e).

      AFFIRMED.


                                           2                                      08-56637